EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Anna Lloyd (Registration# 65062) based on the interview conducted on 18 May 2022 as follows:

Claim 1.   An information filtering method, comprising:
obtaining shared information to be shared with a target user account of a social media service, the shared information being posted via a terminal by a user account of the social media service, the target user account being associated with the user account;
obtaining a credibility reference rating associated with the user account, the credibility reference rating indicating an account credibility of the user account; 
determining a first quality value of the shared information, the first quality value indicating a first matching degree of the shared information to a filter model that has been pre-trained using information samples having a low credibility, such that the first quality value is inversely proportional to the first matching degree of the shared information to the filter model;
determining a release index associated with the shared information, wherein the release index is a combination of (i) the credibility reference rating associated with the user account that posted the shared information and (ii) the first quality value;
determining, by processing circuitry of an information processing apparatus, whether the shared information satisfies a filtering condition based on the release index; 
filtering out, by the processing circuitry of the information processing apparatus, the shared information before the shared information is sent to the target user account on the social media service based on the shared information being determined to satisfy the filtering condition; and
sending and displaying the shared information to the target user account on the social media service based on the shared information being determined not to satisfy the filtering condition, wherein
the filtering condition includes a first threshold and the determining whether the shared information satisfies the filtering condition includes:
determining a second quality value based on additional information shared by the user account in a preset time period and the shared information;
determining the release index associated with the shared information based on the credibility reference rating, the first quality value, and the second quality value, the release index being positively correlated with the credibility reference rating, the first quality value, and the second quality value;
determining whether the release index is less than the first threshold; and
when the release index is determined to be less than the first threshold, determining that the shared information satisfies the filtering condition, and
the credibility reference rating is a credit score of the user account and the determining the release index includes calculating a sum or a product of the credit score, the first quality value, and the second quality value.


Claims 2. – 5. .

Claim 6.   The method according to claim [[3]] 1, wherein the determining the first quality value comprises:
determining [[a]] the first matching degree between the shared information and the pre-trained filter model


Claim 7.   The method according to claim [[5]] 1, wherein the determining the second quality value 
for each of a plurality of pieces of the additional information shared by the user account in the preset time period,
determining a second matching degree between the shared information and the respective piece of the additional information; and
identifying the respective piece of the additional information as second information when the second matching degree is determined to satisfy a matching threshold;
determining a number of pieces of the second information; and
determining the second quality value value 

Claim 8.   The method according to claim 1, wherein 
the target user account is identified as corresponding to a friend of the user account.

Claim 9.   The method according to claim 8, further comprising:
obtaining a plurality of pieces of other information shared by a group of user accounts that are identified as corresponding to friends of the target user account;
for each of the plurality of pieces of the other information, identifying the respective piece of the other information as target information when the respective piece of the other information fails to satisfy the filtering condition;
including the shared information in the target information when the shared information fails to satisfy the filtering condition; 
determining a number of pieces of the target information;
determining whether the number of the pieces of the target information is larger than a number threshold; and
when the number of the pieces of the target information is larger than the number threshold, 
obtaining interest information associated with the target user account; and
for each of the plurality of pieces of the target information shared by one of the group of user accounts, 
determining an interest index based on the interest information and a second credibility reference rating associated with the one of the group of user accounts, the interest index indicating a degree of interest of the target user account in the respective piece of the target information;
determining whether the interest index is less than a second threshold; and
when the interest index is determined to be less than the second threshold, filtering out the respective piece of the target information.

Claim 10.   The method according to claim 1, wherein the filtering out the shared information comprises: 
deleting the shared information.

Claim 11.   An information processing apparatus, comprising: processing circuitry configured to:
obtain shared information to be shared with a target user account of a social media service, the shared information being posted via a terminal by a user account of the social media service, the target user account being associated with the user account;
obtain a credibility reference rating associated with the user account, the credibility reference rating indicating an account credibility of the user account;
determine a first quality value of the shared information, the first quality value indicating a first matching degree of the shared information to a filter model that has been pre-trained using information samples having a low credibility, such that the first quality value is inversely proportional to the first matching degree of the shared information to the filter model;
determine a release index associated with the shared information, wherein the release index is a combination of (i) the credibility reference rating associated with the user account that posted the shared information and (ii) the first quality value;
determine whether the shared information satisfies a filtering condition based on the release index; 
filter out the shared information before the shared information is sent to the target user account on the social media service based on the shared information being determined to satisfy the filtering condition; and
send and display the shared information to the target user account on the social media service based on the shared information being determined not to satisfy the filtering condition, wherein
the filtering condition includes a first threshold and the processing circuitry is configured to determine whether the shared information satisfies the filtering condition by:
determining a second quality value based on additional information shared by the user account in a preset time period and the shared information;
determining the release index associated with the shared information based on the credibility reference rating, the first quality value, and the second quality value, the release index being positively correlated with the credibility reference rating, the first quality value, and the second quality value;
determining whether the release index is less than the first threshold; and
when the release index is determined to be less than the first threshold, determining that the shared information satisfies the filtering condition, and
the credibility reference rating is a credit score of the user account and the processing circuitry is configured to determine the release index by calculating a sum or a product of the credit score, the first quality value, and the second quality value.

Claims 12. – 15. .

Claim 16.   The information processing apparatus according to claim [[13]] 11, wherein the processing circuitry is further configured to:
determine [[a]] the first matching degree between the shared information and the pre-trained filter model


Claim 17.   The information processing apparatus according to claim [[15]] 11, wherein the processing circuitry is further configured to:
for each of a plurality of pieces of the additional information shared by the user account in the preset time period,
determine a second matching degree between the shared information and the respective piece of the additional information; and
identify the respective piece of the additional information as second information when the second matching degree is determined to satisfy a matching threshold;
determine a number of pieces of the second information; and
determine the second quality value value 

Claim 18. .  The information processing apparatus according to claim 11, wherein 
the target user account is identified as corresponding to a friend of the user account.

Claim 19.   The information processing apparatus according to claim 18, wherein the processing circuitry is further configured to:
obtain a plurality of pieces of other information shared by a group of user accounts that are identified as corresponding to friends of the target user account;
for each of the plurality of pieces of the other information, identify the respective piece of the other information as target information when the respective piece of the other information fails to satisfy the filtering condition;
include the shared information in the target information when the shared information fails to satisfy the filtering condition; 
determine a number of pieces of [[of]] the target information;
determine whether the number of pieces of [[of]] the target information is larger than a number threshold; and
when the number of the pieces of [[of]] the target information is larger than the number threshold, 
obtain interest information associated with the target user account; and
for each of the plurality of pieces of the target information shared by one of the group of user accounts, 
determine an interest index based on the interest information and a second credibility reference rating associated with the one of the group of user accounts, the interest index indicating a degree of interest of the target user account in the respective piece of the target information;
determine whether the interest index is less than a second threshold; and
when the interest index is determined to be less than the second threshold, filter out the respective piece of the target information.

Claim 20.   A non-transitory computer-readable storage medium storing a program executable by a processor to perform:
obtaining shared information to be shared with a target user account of a social media service, the shared information being posted via a terminal by a user account of the social media service, the target user account being associated with the user account;
obtaining a credibility reference rating associated with the user account, the credibility reference rating indicating account credibility of the user account;
determining a first quality value of the shared information, the first quality value indicating a matching degree of the shared information to a filter model that has been pre-trained using information samples having a low credibility, such that the first quality value is inversely proportional to the matching degree of the shared information to the filter model;
determining a release index associated with the shared information, wherein the release index is a combination of (i) the credibility reference rating associated with the user account that posted the shared information and (ii) the first quality value;
determining whether the shared information satisfies a filtering condition based on the release index; 
filtering out the shared information before the shared information is sent to the target user account on the social media service based on the shared information being determined to satisfy the filtering condition; and
sending and displaying the shared information to the target user account on the social media service based on the shared information being determined not to satisfy the filtering condition, wherein
the filtering condition includes a first threshold and the determining whether the shared information satisfies the filtering condition includes:
determining a second quality value based on additional information shared by the user account in a preset time period and the shared information;
determining the release index associated with the shared information based on the credibility reference rating, the first quality value, and the second quality value, the release index being positively correlated with the credibility reference rating, the first quality value, and the second quality value;
determining whether the release index is less than the first threshold; and
when the release index is determined to be less than the first threshold, determining that the shared information satisfies the filtering condition, and
the credibility reference rating is a credit score of the user account and the determining the release index includes calculating a sum or a product of the credit score, the first quality value, and the second quality value.

Claim 21. (Canceled).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim limitations “determining a first quality value of the shared information, the first quality value indicating a first matching degree of the shared information to a filter model that has been pre-trained using information samples having a low credibility, such that the first quality value is inversely proportional to the first matching degree of the shared information to the filter model” and “the filtering condition includes a first threshold and the determining whether the shared information satisfies the filtering condition includes: determining a second quality value based on additional information shared by the user account in a preset time period and the shared information; determining the release index associated with the shared information based on the credibility reference rating, the first quality value, and the second quality value, the release index being positively correlated with the credibility reference rating, the first quality value, and the second quality value; determining whether the release index is less than the first threshold; and when the release index is determined to be less than the first threshold, determining that the shared information satisfies the filtering condition, and the credibility reference rating is a credit score of the user account and the determining the release index includes calculating a sum or a product of the credit score, the first quality value, and the second quality value” in combination with other claim limitations set forth in respective independent claims 1, 11 and 20 overcome available prior art based on the complete search. Also, the Applicant’s Arguments/Remarks from page 2 submitted on 04/08/2022 are persuasive.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156